Title: To Alexander Hamilton from Thomas Parker, 3 May 1799
From: Parker, Thomas
To: Hamilton, Alexander


          
            Sir,
            Winchester May the 3rd. 1799
          
          I had the honor of Receiving your letter of the 24th ultimo together with one from your Aide De Camp Covering Acts & Regulations Respecting the military establishment which I shall duly attend to
          I herewith Inclose you the arrangement of The officers to the several Recruiting Rendezvous & have subjoined the appointments of the Staff. They are Gentlemen Who I Believe will fill their Respective posts with much propriety
          Mr Bent not being provided with proper securities at this place I have written to Colo. Charles Simms of Alexandria to take his Bond with sufficient Securities & Requested him to Inclose it to you without delay
          I wish to Know as early as possable who is to fill the Vacancy occasioned by Major Morgans Refusing to Serve that I may arrange the majors to their Respective Districts
          I observe that one of the public Agents Have Contracted for Supplies of provisions for troops at Leesburg & Farquier Cthouse neither of which are mentioned in my Circle tho I think them more Eligable than many that are and If you approve of the measure I think I coud make an advantageous Removal of Some of the officers — these posts—I Cannot help again Repeating to you my wish that a Recruiting Rendezvous Coud be fixed in Berkley County either at Charles Town or Shepherds Town as I Conceive a good Company might be Raised without Interfering with the Winchester Rendezvous 
          Captain Washington is much dissatisfied at being Sent to Dumfries where his is fear full his Efforts to Raise a Company will meet with But little Success & If it woud Comport with the good of the Service which I Conceive It woud as I woud wish to gratify him by permiting him to remain in Berkley
          Both his officers being appointed to the Staff I Imagine, It will be proper to Appoint others to Supply the Vacancies as early as possable
          I trust that the Reasons that I assignd for wishing the Regemental Rendezvous Removed from Alexandria to this place will prove Sufficient to Induce you to make the Alteration
          I Shall be glad to Know your pleasure on the Subject as early as possable that I may make my arrangements Accordingly—
          If the Cadets are to be shortly appointed I will take the liberty of Recommending Mr Uriah Blue & John Stephens Both of Berkley who I think with a little experience woud make good officers
          I Shall be glad to Receive as early as possable the articles of war & Baron Stuben’s Instructions that I may distribute them Among the officers to many of whome they will be of Great Service to
          with Great Consideration I have the honor to be Sir Your Verry Obedt Servant
          
            Thomas Parker
          
        